United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, INCOMING MAIL
FACILITY, Linthicum, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1289
Issued: September 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2007 appellant filed a timely appeal of the March 23, 2007 merit decision of
the Office of Workers’ Compensation Programs, which denied his claim for an employmentrelated emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty on January 23, 2007.
FACTUAL HISTORY
On January 30, 2007 appellant, a 47-year-old mail processing equipment mechanic, filed
a traumatic injury claim for employment-related stress. He attributed his condition to a
January 23, 2007 employment incident involving his supervisor, Delbert Tullius, Jr. Appellant
alleged that, on the evening of January 23, 2007, he was seated at his workbench when
Mr. Tullius approached to tell him something. Although he did not indicate what was stated to

him, appellant alleged that he shook his head in response and then Mr. Tullius hit him and asked
“‘[D]id you hear me[?]” On the claim form, Mr. Tullius indicated that he had only touched
appellant on the shoulder to get his attention.
Maxine G. Dawkins, a union steward, provided a statement regarding conversations she
had with both appellant and Mr. Tullius soon after the January 23, 2007 employment incident.
She indicated that appellant came to her office complaining that Mr. Tullius had put his hands on
him. Shortly after appellant left the union office, Mr. Tullius came in and explained why
appellant was upset. Ms. Dawkins stated that she asked Mr. Tullius if he had put his hands on
appellant and he answered in the affirmative. She then admonished Mr. Tullius for his conduct,
noting that it was unbecoming of a supervisor.
In a February 5, 2007 statement, Mr. Tullius indicated that he touched appellant’s right
shoulder with his index finger in order to get appellant’s attention. He explained that he had
asked appellant at least three times if he needed any additional tools or parts to do his job.
Appellant reportedly turned away from Mr. Tullius and did not respond to the questioning. At
that point, Mr. Tullius touched appellant’s shoulder. In response, appellant jumped out of his
seat and yelled “DON’T YOU TOUCH ME! DON’T YOU EVER LAY YOUR HANDS ON
ME.” Mr. Tullius explained that he and several of his family members wore hearing aids and it
was customary for him to touch his hearing-impaired relatives to get their attention. This was
what he was attempting to do when he touched appellant’s shoulder on January 23, 2007.
In a February 21, 2007 statement, appellant indicated that Mr. Tullius used his whole
hand and hit him on the upper arm. He stated that, on January 23, 2007 at 8:35 p.m., Mr. Tullius
came to his workstation and slammed a box of equipment down and stated, “[H]ere is (sic) 10
gates. That should keep you until 2300 h[ou]rs.” Appellant looked at Mr. Tullius, nodded his
head O.K., and kept working on the gates. Mr. Tullius then hit him on his left upper arm with
his whole hand and stated in a hard tone “Did you hear me?” Appellant stated that the incident
caused significant stress and frustration. He also refuted Mr. Tullius’ February 5, 2005 statement
that he had asked appellant at least three times if he needed any additional tools or parts to do his
job. Appellant indicated that Mr. Tullius did not ask him anything three times.
Dr. Nicki Lankerani, a psychiatry resident at the Veterans Affairs Medical Center in
Baltimore, MD, saw appellant on January 24, 2007. She explained that appellant had been
receiving treatment at the mental health clinic since May 2005, and that she had personally
worked with him since July 2006, which included weekly meetings for psychotherapy and
medication management. According to Dr. Lankerani, appellant’s working diagnoses were
mood disorder, anxiety disorder and post-traumatic stress disorder (PTSD). She indicated that he
was partially compliant with his current medications, Depakote and Risperdal. Dr. Lankerani
also noted that during therapy sessions appellant reported significant stress at work related to
problems with management. He reported being harassed and excluded from meetings and
having been told he was not allowed breaks. Appellant also claimed to have received degrading
comments regarding his purported illiteracy. He was also reported being told he had nothing
important to say. Dr. Lankerani noted that “most recently [appellant reported being] hit on the
shoulder by the supervisor for not responding to the harassment.” She explained that, due to
appellant’s long-standing problems with anxiety, mood swings and hypervigilance, he had a
difficult time coping with work-related stressors. Dr. Lankerani stated that appellant had

2

completed anger management classes and participated in some PTSD groups to learn new coping
skills. She explained that appellant’s frustrations at work had contributed to problems with selfesteem and mood. Dr. Lankerani advised that, given problems with current stresses, appellant
might benefit from being transferred to another branch or work environment.
By decision dated March 23, 2007, the Office denied appellant’s emotional condition
claim. The Office accepted that Mr. Tullius touched appellant on the shoulder to get his
attention. However, appellant alleged that Mr. Tullius hit him, which the Office found was not
supported by the record. The Office denied the claim on the basis that appellant failed to
establish fact of injury. Appellant purportedly failed to establish his version of events regarding
the January 23, 2007 employment incident.
LEGAL PRECEDENT
To establish that he sustained an emotional condition causally related to factors of his
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to his condition;
(2) rationalized medical evidence establishing that he has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that his emotional condition is
causally related to the identified compensable employment factors.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless, does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or
specially-assigned work duties or a requirement imposed by the employment, the disability is
deemed compensable. Disability is not compensable, however, when it results from factors such
as an employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.2 Perceptions and feelings alone are not
compensable. To establish entitlement to benefits, a claimant must establish a basis in fact for
the claim by supporting his allegations with probative and reliable evidence.3 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.4
ANALYSIS
The Office found that Mr. Tullius touched appellant on the shoulder to get his attention.
Because appellant claimed that Mr. Tullius hit him, the Office concluded that the January 23,
2007 incident was not established as alleged.
1

See Kathleen D. Walker, 42 ECAB 603 (1991).

2

Lillian Cutler, 28 ECAB 125 (1976).

3

Kathleen D. Walker, supra note 1. Unless a claimant establishes a compensable factor of employment, it is
unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299, 305 (1996).
4

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

3

In this case, the distinction drawn by the Office between touching and hitting is not
dispositive on the issue of whether appellant established a compensable employment factor. The
primary issue is whether Mr. Tullius had physical contact with appellant on January 23, 2007.
Physical contact by a coworker or supervisor may give rise to a compensable work factor if the
incident occurred as alleged.5 The statements from both appellant and Mr. Tullius establish that
there was physical contact between them on January 23, 2007. Mr. Tullius did not deny
initiating the contact, as acknowledged to Ms. Dawkins. Appellant did not allege that he was
physically injured by the force of Mr. Tullius’ contact with his left upper arm. Mr. Tullius’
reason for placing all or part of his hand on appellant’s upper body is of little or no importance.
His stated purpose of merely trying to get appellant’s attention is inconsequential. The amount
of force applied to appellant’s upper extremity or the reason for the physical contact is not
determinative as to the compensability of the incident. Accordingly, the Board finds that a
compensable employment factor has been established in that Mr. Tullius made physical contact
with appellant on January 23, 2007. The Office’s March 23, 2007 decision will be modified to
reflect this finding. Because the Office previously found that no compensable factors were
established, it did not review the medical evidence of record. The case will be remanded to the
Office for further development as it deems necessary, followed by the issuance of an appropriate
de novo decision on the merits.
CONCLUSION
The Board finds that the case is not in posture for decision.

5

Denise Y. McCollum, 53 ECAB 647, 648 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed as modified and the case is remanded for further
action consistent with this decision.
Issued: September 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

